DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 1/24/2022 have been received and entered into the case. Claims 2, 4-7, 9-11, 13-21, 23-25, 27-99, 101-119, 121-123, 125, and 127 have been canceled, Claims 133-141 have been added. Claims 1, 3, 8, 12, 22, 26, 100, 120, 124, 126, 128-141 are pending, Claims 22 and 26 have been withdrawn, and Claims 1, 3, 8, 12, 100, 120, 124, 126, and 128-141 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claims 123, 125 and 127 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Claims 123, 125 and 127 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 1, 3, 8, 12, 100, 120, 124, 126, and 128-141 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2006/0257372 A1; 11/16/2006. Cited on IDS) in view of Teather (Applied and Environmental microbiology. 1982;44(2):499-501. Cited on IDS), Shrestha (https://upendrats.blogspot.com. 2010;1-9.), and Das (US 4,138,498; 2/6/1979).
The instant claims recite a method of producing freeze-dried Megasphaera elsdenii cells, comprising: (a) preparing a liquid culture under anaerobic conditions comprising M. elsdenii cells and a growth media comprising at least two carbon sources selected from the group consisting of: casein, lactate, dextrose, fructose, fructan, glucose, sucrose, lactose, maltose, acetate, glycerol, mannitol, saccharose, xylose, molasses, fucose, glucosamine, dextran, a fat, an oil, glycerol, sodium acetate, arabinose, soy protein, soluble protein, raffinose, amylose, starch, and combinations thereof, (b) harvesting the cells under anaerobic conditions, (c) adding at least one cryoprotectant to the harvested cells, d) freezing the cells, and (e) freeze-drying the cells, wherein about 1 x 107 to about 1 x 1012 CFU/g of M. elsdenii cells are viable after freeze-drying.
Horn teaches a Megasphaera elsdenii strain and preparations and methods incorporating such strain (para 0029), comprising anaerobically culturing M. elsdenii cells and a growth media (liquid) comprises lactate supplemented with maltose or glucose (para 0041, 0070, 0076), wherein said M. elsdenii strain utilizes lactate in the presence of sugars (para 0033), has relatively high growth rate (para 0035), and proliferates at relatively low pH values below 5.0 and as low as 4.5 (para 0037).

Horn does not teach harvesting M. elsdenii cells under anaerobic conditions within 12 hours after the culture has ended its exponential growth phase and before the culture has begun 7 to about 1 x 1012 CFU/g of M. elsdenii cells are viable after freeze-drying at the claimed temperature for the claimed time period (claims 1, 3, 8, 100, 124, 126, and 128-137), and encapsulating the freeze-dried M. elsdenii cells (claims 138-141).
However, Horn does teach culture M. elsdenii cells under anaerobic conditions. Teather teaches a method comprising anaerobically culturing M. elsdenii cells (Title, Table 1), harvesting the cells under anaerobic conditions (p.500 col right – para 1), adding skim milk (a cryoprotectant) before freezing the cells, freezing the cells, freeze-drying the cells, and storing the cells at 4 ºC (p.499 col right – para 2, p.500 col left – para 1), wherein freezing the cells is performed at a temperature of -40 ºC to -80 ºC (p.499 col left – para 1), and adequate survival is obtained over 2 years (p.501 col left – para 2). Before the effective filing date of the claimed invention, it was well-known in the art that a bacterial growth cycle comprises exponential phase and stationary phase, wherein the exponential phase of growth is a pattern of balanced growth and cells are growing by geometric progression, and the stationary phase is when the growth of bacterial population eventually ceases and the growth curve becomes horizontal, such a phase of growth in bacteria is attained at a population level of around 109 cells per ml (p.4 Characteristic Growth curve & last para, p.5 para 1-3), as evidenced by Shrestha. In addition, Horn does teach feedstuffs for ruminants and a preparation and method for the prevention and treatment of lactic acidosis in ruminants comprises culturing M. elsdenii cells under anaerobic conditions (Abstract). Das teaches a feed additive for administration to ruminants to prevent or minimize lactic acidosis, comprising culturing M. elsdenii cells under anaerobic conditions (Abstract, col.3 line 15), and encapsulating M. elsdenii prior to addition to the feed additive (col.8 line 17), M. elsdenii should be sufficient to provide about 106 to 1012 microorganisms per day (col.8 line 24-25, col.10 line 38-39).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to harvest M. elsdenii cells under anaerobic conditions within 12 hours after the culture has ended its exponential growth phase and before the culture has begun its stationary growth phase, since Horn and Teather both disclose culture M. elsdenii cells under anaerobic conditions, and Shrestha discloses that bacteria are reproducing at their maximum rate during exponential phase of growth, and the growth rate of the bacteria slows during stationary phase. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to freeze M. elsdenii cells within about 5 hours of harvesting and to freeze-dry the cells, since Teather discloses that adequate preservation of anaerobic rumen bacteria (M. elsdenii is anaerobic rumen bacteria) can be achieved by freeze-drying or by freezing at -40 ºC to -80 ºC, that freeze-drying offers secure long term storage (p.499 col left – para 1), and that adequate survival is obtained for M. elsdenii strain over 2 years stored at 4 ºC (Fig. 1, p.501 col left – para 2). Finally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to encapsulate freeze-dried M. elsdenii cells, since Horn and Das both disclose feedstuffs for administration to ruminants to prevent or minimize lactic acidosis comprises culturing M. elsdenii cells under anaerobic conditions, and Das discloses that microencapsulation minimizes processing exposure to oxygen (col.10 line 27-28), which maintains cell viability, and that sufficient amount of M. elsdenii in feedstuffs to be administered to ruminants is about 106 to 1012 per day. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to harvest M. elsdenii cells under M. elsdenii cells, with a reasonable expectation of success.

Response to Arguments
Applicant argues that one of ordinary skill in the art reviewing Horn, Teather, and Shrestha would not have arrived at a method of preparing stable, active freeze-dried Megasphaera elsdenii cells at the claimed CFU/g, that Teather cultured and harvested Megasphaera elsdenii cells in an imprecise manner that does not allow one of skill in the art to determine how many cells were originally in the vial before freeze-drying and, consequently, how many cells survived the freeze-drying process, that Teather employs imprecise methods of culturing and freeze-drying Megasphaera elsdenii, and consequently obtains a low amount of viable bacteria in the freeze-dried cultures, and that Teather's freeze-drying method resulted in the loss of approximately 60% of the viable cells after 6 months and 75% of the viable cells after one year.
These arguments are not found persuasive because arguments regarding “one of ordinary skill in the art reviewing Horn, Teather, and Shrestha would not have arrived at a method of preparing stable, active freeze-dried Megasphaera elsdenii cells at the claimed CFU/g” are moot since those rejections are withdrawn in view of applicant’s amendments. In addition, applicant’s arguments regarding “determine how many cells were originally in the vial before freeze-drying and, consequently, how many cells survived the freeze-drying process” appear to have no M. elsdenii cells, harvesting the cells, adding at least one cryoprotectant, freezing the cells, and freeze-drying the cells. The “wherein” clause in claims 1, 3, 8, 100, and 129-136 does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited. And combined teachings of the cited references do teach the claimed culturing, harvesting, adding, freezing, and freeze-drying steps. Therefore, one skill in the art following the steps of combined teachings of the cited references would results in obtaining the claimed amount of viable M. elsdenii cells after freeze-drying at the claimed temperature for the claimed time period.

Applicant argues that applicants demonstrate the ability to produce stable, viable freeze-dried Megasphaera elsdenii with little loss of cell viability after months of storage as seen in Examples 5 and 12-15 of the instant specification.
These arguments are not found persuasive because these arguments are not commensurate in scope with rejected claims. It is noted that specific conditions disclosed in Examples 5 and 12-15 of the instant specification are not recited in the rejected (independent) claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Rejected claims require active method steps of preparing a liquid culture of M. elsdenii cells, harvesting the cells, adding at least one cryoprotectant, freezing the cells, and freeze-drying the cells. The “wherein” clause in claims 1, 3, 8, 100, and 129-136 does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited. And combined teachings of the cited references do teach the claimed culturing, harvesting, adding, freezing, and M. elsdenii cells after freeze-drying at the claimed temperature for the claimed time period.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651